DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
 


Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 24-31 is/are rejected under 35 U.S.C. 103as being unpatentable over Qian et al. “New Developments in Thermoplastic Elastomers with Improved Barrier Performance” TPE 2008 (herein Qian) in view of US 2010/0267899 (herein Nakano).
Qian was cited in the newly filed IDS on 7/30/21.
As to claim 1, Qian discloses elastomers for stoppers (top of page 3 and third paragraph on page 5).  The thermoplastic elastomers are have a viscosity measured at 200 to 230 oC (under Rheology heading on page 4).  The viscosities are shown in figure 3 and 4.  Figure 3 is reproduced below, annotated (for 321-073) to show at the shear rates of 1,000 s-1, 10,000 s-1 and 50,000 s-1, which are about 500 Pa s, 50 Pa s and 12 

    PNG
    media_image1.png
    626
    1082
    media_image1.png
    Greyscale


As to claim 2, the compression set at 25% compression for 22 h at 70 oC is 28 for “LC 321-073” and 33 for “LC 321-106”.  See table 2 and page 4 under “compression set” for the conditions.
As to claim 3, the Shore A is 50 for “LC 321-073” and 60 for “LC 321-106”.  See table 2.
As to claims 14-17, Qian discloses elastomers for stoppers (top of page 3 and third paragraph on page 5).  The thermoplastic elastomers are have a viscosity measured at 200 to 230 oC (under Rheology heading on page 4).  The viscosities are shown in figure 3 and 4.  Figure 3 is reproduced below, annotated (for 321-073) to show at the shear rates of 1,000 s-1, 10,000 s-1 and 50,000 s-1, which are about 500 Pa s, 50 oC is 28 for “LC 321-073” and 33 for “LC 321-106”.  See table 2 and page 4 under “compression set” for the conditions.  The Shore A is 50 for “LC 321-073” and 60 for “LC 321-106”.  See table 2.
Qian discloses that the elastomers are for stoppers in medical applications.   See pages 3 and 5.  However, Qian is silent on the stopper being for a syringe assembly.  
Nakano discloses similar compositions with elastomers (see abstract and paragraph 127) that are for the gasket (stopper) of a syringe for e.g. medical applications.  See paragraph 78 and 128.  Note that lubricants are not required.  See paragraph 75.
It would have been obvious to have modified the stopper and elastomer of Qian as for a stopper for syringes as suggested by Nakano because one would want to utilize the elastomers for their intended use.
As to claims 24-25, Qian discloses elastomers for stoppers (top of page 3 and third paragraph on page 5).  The thermoplastic elastomers are have a viscosity measured at 200 to 230 oC (under Rheology heading on page 4).  The viscosities are shown in figure 3 and 4.  Figure 3 is reproduced below, annotated (for 321-073) to show at the shear rates of 1,000 s-1, 10,000 s-1 and 50,000 s-1, which are about 500 Pa s, 50 Pa s and 12 Pa s, respectively.  Note that all examples in figures 3 and 4 appear to be within the claimed range. The compression set at 25% compression for 22 h at 70 oC is 28 for “LC 321-073” and 33 for “LC 321-106”.  See table 2 and page 4 under 
Qian discloses that the elastomers are for stoppers in medical applications.   See pages 3 and 5.  However, Qian is silent on the stopper being for a syringe assembly.  
Nakano discloses similar compositions with elastomers (see abstract and paragraph 127) that are for the gasket (stopper) of a syringe for e.g. medical applications.  See paragraph 78 and 128.  Note that lubricants are not required.  See paragraph 75.
As to claims 26-27, LC 321-106 has a viscosity at 1000 s-1 of about 150-200 (see figure 3.
As to claims 28-29, LC 321-106 has a viscosity at 10,000 s-1 of about 30 (see figure 3.
As to claims 30-31, LC 321-162 has a viscosity at 50,000 s-1 of about 7 (see figure 3.

Allowable Subject Matter
Claims 14-23 and 32-42 are allowed.
Qian is silent on the elastomers being olefin block copolymers and there is no evidence to suggest that they are.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Specifically, applicant argues that Qian does not teach the viscosity is measured at 205 oC.  Applicant argues that the temperature of was measured at 22 and 70 oC pointing to tables 2 and 3.
In response, the examiner disagrees.  This is a misreading on Qian.  On page 4 Qian states that the compression set is measured at 22 and 70oC.  See below:

    PNG
    media_image2.png
    109
    713
    media_image2.png
    Greyscale

However, also on page 4 under Rheology, Qian states that the viscosities are measured between about 200 and 230 oC.  See the reproduction below:

    PNG
    media_image3.png
    141
    676
    media_image3.png
    Greyscale

The compression set is not the same as viscosity.   These are two separate properties measured at two separate temperatures.  The compression set is measured after melt molding and of the solid stopper, while the viscosities are measured above the melting of the thermoplastic elastomers (which impact the molding).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764